United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, SHREVEPORT
VEHICLE MAINTENANCE FACILITY,
Shreveport, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1851
Issued: April 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 19, 2008 appellant filed a timely appeal of an April 17, 2008 merit decision of
the Office of Workers’ Compensation Programs, finding that he had no more than a seven
percent impairment of the left upper extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a seven percent impairment of the left upper
extremity, for which he received a schedule award.
FACTUAL HISTORY
On May 11, 2005 appellant, then a 59-year-old automobile mechanic, filed a traumatic
injury claim alleging that on May 10, 2005 he lost the end of his left index finger when it became
caught between sections of a vehicle door he was working on. The Office accepted the claim for

traumatic amputation of the left finger without complications and open wound of the finger with
complications.
On May 10, 2005 Dr. Stephen J. Ramey, an attending Board-certified plastic surgeon,
amputated the tip of appellant’s left index finger.
On November 16, 2005 appellant filed a claim for a schedule award.
By letter dated December 30, 2005, the Office requested that Dr. Ramey determine,
among other things, whether appellant sustained any work-related permanent impairment based
on the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides) (5th ed. 2001). Dr. Ramey did not respond.
On August 14, 2006 the Office accepted appellant’s claim for an open fracture of the
metacarpal bone of the neck and infection and inflammatory reaction due to nervous system
device, implant and graft.
By letter dated November 8, 2007, the Office referred appellant, together with a
statement of accepted facts, the case record and a list of questions to be addressed, to
Dr. Robert E. Holladay, IV, a Board-certified orthopedic surgeon, for a second opinion medical
examination.
In a December 10, 2007 medical report, Dr. Holladay reviewed a history of appellant’s
May 10, 2005 employment injuries and medical treatment. He used a finger goniometry to
measure range of motion and a two-point discrimination device to measure sensory loss of the
left index finger. Dr. Holladay reported very minimal sensory loss at the very tip of the more or
less scar. He found no evidence of residual damage or sensory loss to either digital nerve injury.
Regarding the metacarpophalangeal (MCP) joint, Dr. Holladay reported 85 degrees of flexion
which constituted three percent impairment and 0 degrees of extension which represented zero
percent impairment, resulting in three percent impairment (A.M.A., Guides 464, Figure 16-25).
Regarding the proximal interphalangeal (PIP) joint, he reported 70 degrees of flexion which
constituted 18 percent impairment and 0 degrees of extension which represented 0 percent
impairment, resulting in 18 percent impairment (A.M.A., Guides 463, Figure 16-23).
Dr. Holladay stated that the distal interphalangeal (DIP) joint had 38 degrees of flexion which
constituted 15 percent impairment and 0 degrees of extension which represented 0 percent
impairment, resulting in 15 percent impairment (A.M.A., Guides 461, Figure 16-21). He
combined the 3 percent impairment of the MCP joint and the 18 percent impairment of the PIP
joint to calculate 20 percent impairment (A.M.A., Guides 604, Combined Values Chart).
Dr. Holladay combined the 20 percent impairment rating with the 15 percent impairment of the
DIP joint to calculate a 32 percent impairment of the left index finger. He determined that the 32
percent impairment of the left finger constituted a 6 percent impairment of the hand1 (A.M.A.,
Guides 438, Table 16-1). Dr. Holladay further determined that the six percent hand impairment
represented a five percent impairment of the left upper extremity (A.M.A, Guides 439, Table
1

It appears that Dr. Holladay inadvertently stated that appellant sustained a six percent impairment of the whole
person rather than a six percent impairment of the hand as he utilized Table 16-1 on page 438 of the A.M.A.,
Guides.

2

16-2). He opined that appellant sustained five percent impairment or a three percent impairment
of the whole person due to the May 10, 2005 employment injuries (A.M.A., Guides 439, Table
16-3).
On January 22, 2008 Dr. Ronald Blum, an Office medical adviser, reviewed
Dr. Holladay’s December 10, 2007 report. He stated that appellant reached maximum medical
improvement on December 10, 2007. Dr. Blum determined that he sustained 10 percent
impairment for amputation of the tip of his left index finger (A.M.A., Guides 447, Figure 16-7)
noting that Dr. Holladay did not provide such an impairment rating. He agreed with
Dr. Holladay that appellant sustained a 15 percent impairment of the DIP joint, an 18 percent
impairment of the PIP joint and a 3 percent impairment of the MCP joint, resulting in a 32
percent impairment of the left index finger (A.M.A., Guides 461, 463, 464 and 604, Figures 1621, 16-23 and 16-25 and Combined Values Chart). Dr. Blum combined the 32 percent
impairment rating for decreased range of motion with the 10 percent impairment for amputation
of the left finger to calculate a 39 percent impairment of the left index finger (A.M.A., Guides
604, Combined Values Chart). He determined that the 39 percent impairment of the left index
finger represented an 8 percent impairment of the hand (A.M.A., Guides 438 Table 16-1) which
constituted a 7 percent impairment of the left upper extremity (A.M.A., Guides 439, Table 16-2).
By decision dated April 17, 2008, the Office granted appellant a schedule award for a
seven percent impairment of the left upper extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.4 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.5
The standards for evaluation of the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.6

2

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

3

20 C.F.R. § 10.404.

4

5 U.S.C. § 8107(c)(19).

5

20 C.F.R. § 10.404.

6

See Paul A. Toms, 28 ECAB 403 (1987).

3

ANALYSIS
The Office granted appellant a schedule award for seven percent impairment of the left
upper extremity. On appeal, appellant contends that he is entitled to greater than the schedule
award he previously received. The Board, however, finds that appellant has not established that
he has more than a seven percent impairment of the left upper extremity.
Dr. Holladay, an Office referral physician, opined that appellant sustained minimal
sensory loss and no residual damage of the left index finger. He determined that appellant
sustained a five percent impairment of the left upper extremity or a three percent impairment of
the whole person, combining impairments of decreased range of motion related to the left index
finger. Regarding the MCP joint, Dr. Holladay rated three percent impairment for 85 degrees of
flexion and zero percent impairment for 0 degrees of extension, resulting in three percent
impairment (A.M.A., Guides 464, Figure 16-25). Regarding the PIP joint, he rated 18 percent
impairment for 70 degrees of flexion and 0 percent impairment for 0 degrees of extension,
resulting in 18 percent impairment (A.M.A., Guides 463, Figure 16-23). Dr. Holladay
determined that the DIP joint had 38 degrees of flexion which constituted 15 percent impairment
and 0 degrees of extension represented 0 percent impairment, resulting in 15 percent impairment
(A.M.A., Guides, 461, Figure 16-21). He combined the 3 percent impairment of the MCP joint
and the 18 percent impairment of the PIP joint to calculate 20 percent impairment (A.M.A.,
Guides, 604, Combined Values Chart). Dr. Holladay combined the 20 percent impairment rating
with the 15 percent impairment of the DIP joint to calculate a 32 percent impairment of the left
index finger. He determined that the 32 percent impairment of the left finger constituted a 6
percent impairment of the hand (A.M.A., Guides 438, Table 16-1). Dr. Holladay found that
appellant’s six percent impairment of the hand represented a five percent impairment of the left
upper extremity (A.M.A, Guides 439, Table 16-2). He opined that appellant sustained a five
percent impairment or a three percent impairment of the whole person due to the May 10, 2005
employment injuries (A.M.A., Guides 439, Table 16-3). The Board, however, finds that
Dr. Holladay’s impairment rating is of diminished probative value. While the A.M.A., Guides
provides an impairment rating for amputation of a finger (A.M.A., Guides 437, Figure 16-7),
Dr. Holladay did not provide such an impairment rating for the May 10, 2005 amputation of
appellant’s left index finger. He did not explain why appellant was not entitled to an impairment
rating for the amputation. For these reasons, the Board finds that Dr. Holladay’s impairment
rating of the left upper extremity is insufficient to establish that appellant has more than a seven
percent impairment of the left upper extremity.
Dr. Blum, an Office referral physician, reviewed Dr. Holladay’s findings. He determined
that appellant sustained 10 percent impairment for amputation of the tip of his left index finger
(A.M.A., Guides 447, Figure 16-7). Dr. Blum determined that appellant sustained a 15 percent
impairment of the DIP joint, an 18 percent impairment of the PIP joint and a 3 percent
impairment of the MCP joint, resulting in a 32 percent impairment of the left index finger due to
decreased range of motion (A.M.A., Guides 461, 463, 464 and 604, Figures 16-21, 16-23 and 1625 and Combined Values Chart). He combined the 32 percent impairment rating for decreased
range of motion with the 10 percent impairment for amputation of the left finger to calculate a 39
percent impairment of the left index finger (A.M.A., Guides 604, Combined Values Chart).
Dr. Blum determined that the 39 percent impairment of the left index finger represented an 8

4

percent impairment of the hand (A.M.A., Guides 438 Table 16-1) which constituted a 7 percent
impairment of the left upper extremity (A.M.A., Guides 439, Table 16-2).
Dr. Blum properly applied the A.M.A., Guides and provided rationale for rating a seven
percent impairment of the left upper extremity. The Board finds that Dr. Blum’s opinion
represents the weight of the medical evidence of record. Appellant has no more than a seven
percent impairment of the left upper extremity.
CONCLUSION
The Board finds that appellant has no more than a seven percent impairment of the left
upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the April 17, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

